Wright, J.
A set-off is not a defense to an action. It is the defendant’s action against plaintiff, and plaintiff’s right to recover upon his cause of action is in no manner affected by such set-off.
If, therefore, an action is brought upon a note, duly assigned, in the name of the assignee, the defendant cannot, while the action thus stands, ask to litigate a set-off against the assignor, by simply averring in his pleadings that such assignor is the real party in interest. He is not a party to the record, and no judgment could be taken against him on such set-off, and substantially defendant asks such judgment when he pleads his set-off.
The demurrer was properly sustained.